DETAILED ACTION
For this action, Claims 18-34 are pending.  Claims 18-34 are new, and Claims 1-17 have been canceled.  This a corrected notice of allowance that resolves remaining claim issues via examiner amendment.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	This is a corrected notice of allowance that resolves an issue with Claim 19 via examiner’s amendment.  For clarity of the record and convenience of the applicant, the content of the notice of allowance mailed 22 July 2021 is also provided within this notice.  
Applicant’s arguments, see Applicant Arguments/Remarks Made in an Amendment, filed 13 July 2021, with respect to the grounds of rejection of the canceled claims have been fully considered and are persuasive.  The grounds of rejection have been withdrawn.  Applicant has canceled Claims 1-17 and replaced said canceled claims with Claims 18-34, and the cancellation has rendered the grounds of rejection moot; therefore, said grounds of rejection have been withdrawn.  Moreover, the arguments comparing the claimed invention recited in new claims 18-34 with the cited prior art of the previous office action are considered persuasive, and no grounds of rejection will be made on the new claims over said prior art.  For more detail on the 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendments to Claims 22, 23 and 27 was given in an interview with attorney Kevin W. McDaniel on 02 August 2021.  Regarding the amendment to Claim 19, the examiner attempted to contact attorney John S. Egbert and left a voicemail stating the nature of the examiner amendment.  Since the amendment is only required to correct an error in the dependency of Claim 19 (Claim 19 being dependent on itself) and Claim 18 is the only possible claim upon which Claim 19 can be dependent, the examiner stated in said voicemail a reply was only necessary if there were any questions or issues with the examiner amendment and gave a timeframe for said reply—wherein no reply was received within said timeframe.  The applicant’s representative is invited to contact the examiner if there are any further issues with the examiner amendments.





Claim 19 shall now read as:
19.  The coffee machine of claim 18, wherein said sensor unit has a conductivity meter, the preset threshold ranges being between 90 and 150 parts per million of total dissolved solids.

Claim 22 shall now read as:
22.  The coffee machine of claim 19, wherein said sensor unit has an alkalinity detector, the preset threshold ranges being an alkalinity range from 10 to 150 parts per million.

Claim 23 shall now read as:
23.  The coffee machine of claim 19, wherein said sensor unit has a chlorine detector, the preset threshold ranges being a chlorine range of between 0.05 and 0.1 mg/L.  

Claim 27 shall now read as:
27.  The coffee machine of claim 19, wherein said monitoring unit and said user interface are connected to a control unit, the control unit adapted to control an operation of the coffee machine.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Claim 18, upon which the remaining claims are dependent, recites a coffee machine comprising a water system adapted to be connected to a water supply, a filter unit disposed at an inlet of said water system, and a monitoring unit electrically connected to a sensor unit that detects at least one quality parameter of water held in at least one tank within said water system.  The recited configuration of these features contained within a coffee machine, in combination with the other features detailed in the claim language, is not taught or suggested in the prior art; therefore, upon further consideration, the claims are considered allowable after entry of the examiner amendments detailed above.  For more detail on why the claims are considered allowable, please consult the Applicant Arguments/Remarks Made in an Amendment filed 07 June 2021.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD C GURTOWSKI whose telephone number is (571)272-3189.  The examiner can normally be reached on 10:00 am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571) 272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RICHARD C GURTOWSKI/Primary Examiner, Art Unit 1778                                                                                                                                                                                                        08/04/2021